DECISION
This matter is before the court on the agreement of the parties as set forth in the pleadings. Plaintiff filed an appeal in this court August 25, 2010, concerning her 2006 Oregon personal income tax return, which Plaintiff timely filed with Defendant. (Ptf's Compl at 1; Def's Answer at 1.)
Defendant adjusted Plaintiff's 2006 return based on adjustments made by the Internal Revenue Service. (Def's Answer at 1.) Defendant indicated in its Answer that it received additional information from Plaintiff after issuing its assessment, and now "agrees that the Notice of Deficiency Assessment will be cancelled." (Id.) Finally, Defendant requested in its Answer that the court dismiss the appeal because "the parties are now in agreement." (Id.)
Plaintiff did not appear for the scheduled court hearing that was to be held by telephone December 1, 2010, presumably based on the statements made by Defendant in its Answer. Given that the parties are in agreement and that Defendant will cancel its assessment, there is no longer any issue for the court to resolve and Plaintiff's appeal is moot. Accordingly, given that Plaintiff has received the relief she requested, the appeal can be dismissed. *Page 2 
Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiff's appeal is dismissed as moot based on Defendant's agreement to cancel its assessment against Plaintiff for 2006.
Dated this ____ day of December 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
 *Page 1